      Case 1:20-cv-00878-KWR-CG Document 20 Filed 01/27/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

THE IMMANUEL PRESBYTERIAN CHURCH
OF ALBUQUERQUE, NEW MEXICO,

             Plaintiff,

v.                                                    No. CV 20-878 KWR/CG

CHURCH MUTUAL INSURANCE
COMPANY, S.I.,

             Defendant.


     ORDER SETTING TELEPHONIC PRE-SETTLEMENT STATUS CONFERENCE

       THIS MATTER is before the Court upon review of the record and after conferring

with counsel. IT IS HEREBY ORDERED that a pre-settlement status conference will be

held by telephone on April 27, 2021, at 1:30 p.m. Parties shall call Judge Garza’s

AT&T Teleconference line at (877) 810-9415, follow the prompts, and enter the Access

Code 7467959, to be connected to the proceedings.

       IT IS SO ORDERED.


                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
